Title: To George Washington from William Patterson, 5 August 1790
From: Patterson, William
To: Washington, George



Sir
Baltimore 5th August 1790

By the arrival of a Vessel of Mine a few Days since from Havre d’Grace, I received the enclosed letter together with Bill of Lading for a Case for your Excellency, forwarded by Messrs Havd Le Mesurier & Co. from the Count d’Estaing at Paris, with directions to hold it subject to your Orders.
As I know not what the Case may contain it is necessary the Invoice be forwarded here to obtain permission at our Custom House to send it forward where you may think proper to direct, any Instructions you are pleased to give respecting it will be particularly attended to, there is no charge whatever to be paid on this package. I am very respectfully yr Excellencys Most Hble Servt

Wm Patterson

